Citation Nr: 0300885	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  99-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969.

This case comes before the Board of Veterans' Appeals 
(Board) from a July 1999 RO decision which denied service 
connection for right knee and right ankle disorders 
(including arthritis).  A personal hearing was held before 
an RO hearing officer in December 1999.  In June 2001, a 
hearing was held before a member of the Board sitting at 
the RO (Travel Board hearing).  In October 2001, the Board 
remanded the case to the RO for further development.


FINDINGS OF FACT

1.  The veteran currently has a right knee disability 
which began in active service.

2.  A chronic right ankle disability, including a ganglion 
and arthritis, began several years after service and was 
not caused by any incident of service.


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002);  
38 C.F.R. § 3.303 (2002). 

2.  A right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from 
December 1965 to September 1969.  His service medical 
records show that at an October 1965 enlistment 
examination, he gave a history of leg cramps; examination 
findings included flat feet (pes planus) and a 4 inch scar 
on the lower right leg.  He was seen aboard ship in 
November 1967 for right knee symptoms; he gave a several 
year history of intermittent pain of the knee, and he gave 
a history of a knee injury with swelling at age 12.  The 
provisional diagnosis was possible internal derangement of 
the right knee.  He was referred by his ship's medical 
department to the orthopedic clinic at Oakland Naval 
Hospital for further evaluation of the right knee problem; 
when seen at the hospital orthopedic clinic in December 
1967, the impression was chronic strain of the insertion 
of the lateral hamstring tendon, and conservative 
treatment was provided.  Service medical records do not 
otherwise refer to specific right knee or right ankle 
disorders.  The September 1969 service separation 
examination noted the scar on the lower right leg but 
noted no right knee or right ankle disorder on clinical 
evaluation.

In November 1973, the veteran first claimed service 
connection for multiple disabilities.  He referred to a 
right knee disorder and said he was treated for this in 
service.  He said he had a weak right ankle in boot camp.  
He also said he had flat feet which he thought were 
aggravated by service.  He noted he now had a "cyst" on 
the right foot.  [This claim was denied by the RO in May 
1974 due to the veteran's failure to report for 
examination.  Years later he filed his current claim for 
service connection.]

A summary of a February 1974 admission to the Minot Air 
Force Base Hospital shows the veteran underwent surgical 
removal of a soft tissue mass (ganglion) of the right 
ankle; a notation on the document indicates the veteran 
was a VA beneficiary.  

When seen in May 1975 by Dr. Myron D. Peterson, the 
veteran gave a one year history of an aching right hip, 
right knee, and right ankle.  He said he was operated on a 
year ago for a ganglion of his right ankle, and he said he 
noticed symptoms of his right foot arch thereafter.  
Current diagnoses were trochanteric bursitis of the right 
hip, synovitis of the right knee, and bilateral pes 
planus.  X-rays of the pelvis, right knee, and right ankle 
were negative; X-rays of the right foot showed some slight 
arch flattening.

A number of later post-service medical records describe 
right knee and right ankle disorders.  The veteran has had 
multiple operations on his right knee, which now has 
arthritis; he now also has right ankle arthritis; and he 
still has bilateral pes planus.

In September 1998, the veteran submitted his current claim 
for service connection for right knee and right ankle 
disorders.

In a January 1999 statement, the veteran said that a 
reference to a childhood right knee injury only concernied 
a sprain which was not serious enough to warrant 
treatment.  As to the right ankle, he noted that in the 
early 1970s he had an operation for a growth.

In April 1999, the veteran was given a VA joints 
examination.  He stated that he injured his right knee 
while going down a ship's ladder while in service, and had 
been bothered by right knee problems since.  Regarding his 
right ankle, he reported that his right arch had collapsed 
in the early 1970s, which he felt was a result of his 
disturbed gait due to his right knee problems.  Following 
physical examination and X-rays, the examiner's diagnoses 
were osteoarthritis of the right knee and right ankle, and 
status post meniscectomy of the right knee.

In December 1999, the veteran testified at a hearing 
before the RO.  He stated that he injured his right knee 
and right ankle from a slip on a ladder during service.  
He said that he was given a bandage and told to stay off 
of his feet and take it easy.  He reported that he had 
growths removed from his right ankle in 1974, and had had 
three knee operations during the late 1970s.    

In a December 1999 letter, Brian Gale, DPM (podiatrist) 
stated that the veteran had experienced a severe injury of 
his right knee after falling from a ladder and catching 
his foot while he was in the Navy.  He stated that the 
veteran had subsequently had years of problems with his 
right knee, and had undergone surgery on the knee in 1975, 
1977, and 1978.  He stated that the veteran had developed 
problems with his feet due to the abnormal gait he had 
from knee pain.  He opined that the veteran's right knee 
and right ankle problems were due to his in-service 
injury. 

Letters dated in December 1999 were submitted from friends 
and relatives of the veteran.  These letters indicate that 
the veteran underwent an operation on his right ankle in 
1974, and had experienced right knee and right ankle 
deterioration over the previous 30 years.

In June 2001, the veteran testified at a Travel Board 
hearing.  He reiterated testimony presented before the RO, 
stating that following his in-service accident he was 
given crutches and told to stay off his feet, and later 
underwent physical therapy.  He testified regarding his 
1974 surgery for growths on his right ankle, and he said 
that following this surgery he lost the arch in his right 
foot.     

In May 2002, following a Board remand, the veteran was 
given a comprehensive VA examination which included an 
opinion on the nature and etiology of right knee and ankle 
disorders.  The VA doctor reviewed the claims folder and 
commented on historical records.  Following physical 
examination, the examiner's impressions were right knee 
osteoarthritis, polyarticular degenerative disease, 
chronic tibialis posterior tendonitis of the right ankle, 
bilateral pes planus deformities, status post 
ganglionectomy times two of the right ankle, status post 
right knee arthrotomy with medial meniscectomy and 
retropatellar paring, status post tarsal tunnel ligament 
release, and status post right knee arthrotomy and lateral 
meniscectomy with patellar shaving.  The examiner noted 
that the veteran had a documented history of right knee 
pain for several years preceding service.  He noted that, 
apart from an episode of tendonitis during service, the 
knee problem appeared to be stable until 1976 when he 
sustained a torn medial meniscus while playing basketball.  
In 1978 he sustained a torn lateral meniscus from a work 
injury, and by 1979 the veteran's knee was showing signs 
of arthritis consistent with his meniscus injuries.  The 
examiner stated that the veteran's right ankle condition 
was secondary to pes planus deformity and was aggravated 
by the veteran's ganglionectomy and tarsal tunnel ligament 
release surgeries.  The examiner opined that the date of 
onset of the veteran's knee condition was his 1976 knee 
injury with aggravation resulting from his 1978 injury.  
He stated that the episode of tendonitis during service 
would not have resulted in his current knee condition.  He 
opined that the date of onset of the veteran's right ankle 
condition was pre-service, with aggravations in 1974 and 
1978 secondary to ganglionectomy surgeries.  He noted that 
there was no documentation of any service-related ankle 
disorder.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of 
the evidence necessary to substantiate his claims.  
Relevant identified medical records have been obtained to 
the extent possible, and VA examinations have been 
provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service.  
Clear and unmistakable evidence that a disability 
manifested in service existed before service will rebut 
the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  
§§ 3.307, 3.309.

1.  Right knee disability

The veteran service on active duty from 1965 to 1969.  His 
service medical records show no indication of a right knee 
disability at the time of his entrance examination.  
During service in 1967, he was treated for right knee 
symptoms.  There was a history of a childhood knee injury 
(the veteran has since said such was a minor strain which 
did not require treatment) and of intermittent pain for 
several years; but the evidence on file is insufficient to 
rebut the presumption of soundness on entrance into 
service.  The 1967 service provisional diagnosis for the 
right knee problem was possible internal derangement of 
the knee, and the final diagnosis was chronic strain of 
the insertion of the lateral hamstring tendon.  There are 
no further records of treatment during service, and his 
separation examination is negative for a right knee 
disability.  

There is no medical evidence of right knee arthritis 
within the year after service.  In late 1973, the veteran 
initially claimed he had a right knee disorder due to 
service.  The first post-service medical evidence of a 
right knee disorder is from 1975, when synovitis of the 
knee was noted.  Later medical records refer to a 1976 
right knee injury, subsequent reinjury of the knee, and 
findings of cartilage damage, arthritis, etc.  Lay 
statements have been submitted, essentially dating the 
onset of right knee problems to service.  In 1999, Dr. 
Gale opined the veteran's right knee problem was due to a 
service injury.  At a 2002 VA examination, the doctor 
opined the right knee condition was not related to service 
and started with a post-service injury.

While the VA examination was thorough and evinces much 
care by the examiner, the Board has also given 
consideration to other medical evidence and lay statements 
which are favorable to the veteran.  It is clear that 
there have been superimposed post-service injuries which 
have contributed to the current state of the veteran's 
right knee impairment.  However, by one view of the 
evidence, right knee problems initially appeared 
coincident with the documented treatment in service, and 
there has been continuity of symptomatology of the 
condition since then, thereby demonstrating that a current 
right knee disorder began in service.  See 38 C.F.R. 
§ 3.303(b).  With application of the benefit-of-the-doubt 
rule, the Board finds that such is the case.  38 U.S.C.A. 
§ 5107(b).  Consequently, the Board concludes that a right 
knee disorder was incurred in service, warranting service 
connection.

2.  Right ankle disability

The veteran's service medical records contain no 
indication of a right ankle disability at the time of his 
entrance examination, but show that he had pes planus 
(flat feet) which preexisted service.  There is no showing 
of a right ankle disorder during service, and his 
separation examination is negative for a right ankle 
disability.  He was released from active duty in 1969.  
There is no evidence of arthritis of the right ankle 
within the presumptive year after service.  According to a 
statement from the veteran in late 1973, he then had a 
"cyst" of his right foot; this apparantly refers to a 
ganglion of the right ankle which was removed in early 
1974.  There is no credible evidence that this right ankle 
ganglion was present in service.  When the veteran was 
seen in 1975, he complained of right ankle symptoms since 
the ganglion surgery, and it was noted he had pes planus.  
He did not have right ankle arthritis by X-ray at that 
time, although later he was found to have such condition.  

The veteran claims, in part, that his current right ankle 
disability is due to a service injury, and the 1999 
statement of Dr. Gale is also to this effect.  However, 
there is no credible evidence that the right ankle was 
injured in service, or that any such injury developed into 
a chronic condition.  The right ankle ganlion is shown to 
be of post-service onset.  At the 2002 VA examination, the 
doctor opined that the veteran's right ankle condition was 
due to pes planus (which existed before service) and was 
aggravated by post-service ganglion procedures.  The 
doctor commented that the onset of the right ankle 
condition was pre-service, although the Board construes 
this as meaning that a major cause of the right ankle 
condition (namely, pes planus) existed prior to service.  
In any event, pes planus in non-service-connected, and 
thus secondary service connection (see 38 C.F.R. § 3.310) 
for a right ankle condition as due to pes planus is not 
possible. As noted above, the Board has granted service 
connection for a right knee disorder.  While Dr. Gales' 
statement may be construed to suggest that a right knee 
condition led to the right ankle condition (i.e., 
secondary service connection), the weight of the credible 
medical evidence (including the contemporaneous historical 
medical evidence, and a very thorough VA examination) is 
against this theory. 

The weight of the credible evidence establishes that a 
current right ankle disability began after service, and 
was not caused by any incident of service.   A right ankle 
disorder was not incurred in or aggravated by active 
service.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is inapplicable, 
and service connection for a right ankle disability must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a right knee disability is granted.

Service connection for a right ankle disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

